Case 1:16-cr-00212-LAK Document 1525 Filed 12/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SESE SESE Sas Ca SR IS Bl merce mie ee ae WS EG xX
UNITED STATES OF AMERICA,
-against- 16-cr-0212 (LAK)
MOUHAHAMET CHERRY,
Defendant.
UU SERS SAR TES Stine aa ANE REY GOES Soe me eR RE I EES = x

LEwis A. KAPLAN, District Judge.

Any reply to the government’s opposition to defendant’s motion for compassionate
release shall be filed no later than December 17, 2020.

SO ORDERED.

Dated: December 7, 2020

 

Lewis’ A. K6plan
United States District Judge

 
